Title: To John Adams from Matthew Robinson-Morris, 18 March 1786
From: Robinson-Morris, Matthew
To: Adams, John


     
      Sir,
      Horton near Hythe Kent. 18th March 1786.
     
     I am much honor’d with your letter of 2d March and have read with great pleasure the favorable circumstances contain’d in it respecting the English.
     Nothing but a fatal infatuation some where can in all appearance prevent the reception of the plan mention’d by you for a mutual commerce between England and America. It seems a likely means to delay and defer a little longer our evil day. I am also perswaded that it would be most acceptable to our people and nation; the

generality of whom appear to me perfectly disposed to consider the Americans as brethren and countrymen; that is to say, as one part of that great body of English, Irish, Scotch, West-Indians or however they may in their different situations be called; who form our intire, national family: They would be pleas’d to see them here, as Merchants or as resident and united in our common franchises: It would be their true and great interest and there seems no reason to doubt; but they are sensible of it: The former violences and present impediments assuredly have not arisen from them; but I must repeat; that we are only as a flock of Sheep in our country. Our political mischiefs fall first and heaviest upon us at home; who are nearest to the consequences, pay the expence and bear the burthens of them: Where is then the wonder; that we cannot prevent their effects from others, when we are unable to do it from ourselves? If these most salutary and desirable measures therefore do not take place or if any contrary proceedings obtain; it is not owing to the body of our people; but the cause or causes must be looked for elsewhere: If there is any pique or prejudice respecting the Americans; it exists in some other quarter. I dont however know; how far I am at liberty to speak more minutely on this subject; but it is perhaps impossible rightly to explain or understand our national state without distinguishing between the people and the government or governors of England: This seems the only means to clear up the apparent contradictions between our interest or inclinations and our conduct. I do myself perhaps believe; that we are concerning the American commerce, as well as in other respects running the direct road of our ruin.
     There is likewise in our Merchants from an opinion of their immediate, personal advantage and in some others induced by their authority or by their own situation certainly a predilection towards a confin’d system of commerce; whether with regard to America or our West-Indian Islands or in any other case; where it can be got into exclusive hands; but you will best judge if the discourse of those may be tinctured by such means, whom you mention to have conversed with. I am for my own part in the belief; that mankind will one day or other arrive to a great degree of perfection in political government; although hardly during your time and mine: I assure you however; that I do not conceive; that this will proceed from the prevalence of public spirit, but from our becoming in general more enlighten’d and informed concerning our private interest; which will then be better understood to coincide with that of the

Public, a part of learning towards which we seem as yet to have made very little progress.
     Respecting the time of American independence; it has very long and many years before the late war been my settled opinion; that our debt always increasing and never in any correspondent degree diminishing must a little sooner or later and in some shape or other unavoidably prove our ruin. It was in fact the want of money; which set our ministers on the fatal measure of taxing America; but had our rulers not been so hasty and our dissolution come by some other means; your provinces would in that case have probably fallen off like ripe fruit from the parent stock without a civil war and without a debt; which circumstance may now perhaps happen to some other of our dependences. This used to be my humble conception concerning the likely and convenient æra of your infranchisement; but you will laugh; if I tell you how I came by the expression of a century too soon; which is not mention’d in the pamphlet, as immediately my own. I had heard it reported in company (although I dont exactly recollect where or when; but I think during your stay in Holland) that you had used such a saying. It is now evident; how idle the story was; but I did not then know the falsehood of it and it was what I refer’d to in my own thoughts.
     I have already detain’d you with a very long letter; but the spirit nevertheless moves me with your leave to babble a little about American Politics; I mean according to my present opinions and information. If I had the honor to be an American; I should be exceedingly desirous of a trade, an importation and exportation totally free to and from the whole world without Customs or Custom-House Officers and without any preference or difference between one nation and another. I should think this the means to have the greatest number of purchasers come to buy our own produce and the greatest variety of foreign merchandise offer’d for our money. I dont know; that I should be very greedy after a great, immediate navigation; I dont mean, that I might not wish it; but I would not endeavour to force it by prohibitions on others or bounties to ourselves: Liberty, property, harbours and an extensive coast will infallibly bring it in its due time and it is perhaps not best; that it should be hastened before or until other matters are prepared; if we could comprehend the whole combination of the case. Nature well knows how to proceed by due degrees; if she is neither press’d on one hand nor impeded on the other. The inhabitants of an Island run at every step into the sea; but the Americans are at present surely called towards

their immense, unpeopled and unoccupied continent— I would defend my country by a general, voluntary Militia under their own Officers, like that lately in Ireland, but without a formal uniform or any expensive establishment: They might be better prepar’d on any particular occasion. It is not likely that many nations would in such a situation desire to disturb or quarrel with you. How do the petty States of Barbary with only a few frigates impose tribute on all the most rich and most powerful, whether Military or Maritime Nations of Europe; by having themselves no Merchant Vessels or distant dominions to defend?— No consideration should induce me to meddle in European Politic’s or squabbles. Our Princes and Courts cannot sleep in their beds for contriving means to murder mankind; they do not know why or wherefore; although they may perhaps be better disposed to rest in peace; now that England has no more money left, with which to set them together by the ears and to pay both parties by turns.— You might in all appearance enjoy by these means peace, plenty and happiness and what have men to desire more? Riches and all their consequences would certainly come in their season and when you were arrived at a proper period to receive them. No age or stage of a nation is commonly more honor’d in history and by posterity, than its virtuous beginnings. It is perhaps as unfit for a State suddenly to start into maturity; as it would be for an human creature; if he was immediately born into manhood without being previously trained and educated to that condition— A debt however (one of the worst among national Evils) may perhaps stand in the way of such fine fancies; If any part of which is owing to those who personally stood in the gap and saved by Military services their country in the moment of distress; they certainly ought to be most fully satisfied; though all the rest of America were forced to go barefoot for the doing of it; but for states and governments, whose motives may have been more problematical or equivocal and who would perhaps have bought the event at a much higher price without hopes of return, they stand on different ground: They should be paid; if it is practicable; but who can perform impossibilities? They may and ought to wait contented; until time shall introduce a greater plenty of gold and silver and more means of payment. I dont know whether these things may at first sight seem a loose, national morality: They are nevertheless not so meant: There is however now no room for that discussion; but they are founded on the welfare of the whole and the great principle of the Public Good. These are at least

some sentiments of an ignorant Englishman concerning the trade and state of America not offer’d (I assure you) for the consideration of one; who knows so much better the subject; but thrown out meerly for your and (let me add) his own amusement.
     I most earnestly desire in the mean time and nevertheless the very nearest connection and communion between our two countries whether in Politics, in foreign trade and navigation or in domestic privileges, rights and franchises; Who have the honor to be with great respect / Sir, / Your Most Obedient / and Humble Servant
     
      M. Robinson M.
     
     
      P. S. I intend to trouble you with no more such long letters; but you may suppose a mischance of some sort or other to have happened; if you do not receive from me some answer to any favor of yours. My neighbour Mr. Partridge is going to London; who some times assists me, either as a steward or an Amanuensis and whom I shall make the bearer of this.
     
    